Filed 10/6/22 C.T. v. K.W. CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 C.T.,
             Plaintiff and Respondent,
                                                                       A161991, A163289, A163367
 v.
 K.W.,                                                                 (City & County of San Francisco
                                                                       Super. Ct. No. FDV-19-814465)
             Defendant and Appellant.


         K.W. (mother) and C.T. (father) are involved in an ongoing custody
dispute regarding their now four-year-old child. In the present appeal,
mother challenges an order entered November 3, 2020, prohibiting her from
taking photos of the child during her supervised visits and reiterating the
previously imposed requirement that she effect personal service of every
document she files in the trial court proceedings.1 We find no error and affirm
the order.


        Mother filed three notices of appeal challenging multiple orders
         1

entered between November 3, 2020, and August 6, 2021, which were
consolidated by this court. In her reply brief, she concedes that the only
issues that remain for decision are “[w]hether the ‘No Pictures’ Injunction
(Order entered without a noticed motion), and the Proof of Service
requirement that contradicts allowable methods under Cal. Code Civ. Proc.
(CCP) § 1010.6 ordered by Judge Monica F. Wiley at a hearing on 08/27/20
(FOAH [final order after hearing] entered on 11/3/20) is an abuse of


                                                               1
                                 Background
      The record in this appeal is largely unworkable. Mother has filed
appendices under various appellate case numbers and seeks judicial notice of
records filed in yet other appellate cases. She has also filed numerous
requests for judicial notice of volumes of documents. In the interest of judicial
efficiency, we deny all requests for judicial notice on the grounds of relevance,
with the exception that we take judicial notice of the appellant’s appendix
and respondent’s appendix filed in appellate case No. A161993.
      A full recitation of the lengthy custody and domestic violence
proceedings between the parties is not necessary for resolution of the present
appeal. The following summary is sufficient: “The parties’ son was born in
November 2018. . . . [I]n February 2019, father initiated the present action
under the Domestic Violence Prevention Act, [Family Code] section 6200
et seq., in San Francisco, requesting protective orders as well as sole legal
and physical custody of his son. In support of his request for a protective
order, father submitted documents evidencing mother's repeated online
cyberstalking and harassment of father, conduct which . . . led to the filing of
criminal charges against mother in the San Francisco Superior Court. The
petition also alleges that mother has a criminal history of domestic violence
and at that time in Utah was facing electronic harassment charges involving
a different victim. Much if not all of the threatening and harassing behavior
alleged in the petition involves the child and the petition alleges that the
child is at risk as a result of mother’s ‘compulsive, obsessive and abusive
behaviors.’ [¶] In March 2019, the San Francisco court issued an amended


discretion, lacks substantial evidence (as no evidence whatsoever was
considered), and whether the 11/3/20 order is now void.” Accordingly we shall
dismiss appeal numbers A163289 and A163367 which are unrelated to the
November 3 order.


                                        2
temporary restraining order awarding father sole custody of the child and
authorizing him to retrieve the child, with the assistance of local authorities.
Shortly thereafter, father retrieved his son from his maternal grandparent’s
home in Utah. Since then the child has resided in California with his father.
[¶] In January 2020, proceedings on the domestic violence restraining order
were stayed pending resolution of felony stalking charges filed against
mother in San Francisco criminal court. Issues of custody and visitation,
however, continued to be litigated.” (C.T. v. K.W. (2021) 71 Cal.App.5th 679,
681–682, fn. omitted.)
      On July 15, 2020, mother filed an order to show cause alleging she had
been denied in-person visitation in violation of the court’s temporary custody
and visitation order.2 The matter was set for hearing on August 27, 2020.
      At the hearing, mother requested a return to in-person visitation and
the court acknowledged that in-person visitation had been suspended when
the supervised visitation site closed as a result of the Covid pandemic. In
discussing alternative forms of visitation, father’s counsel stated, “[W]e
arranged for [mother] to have video visitation on our own through an agency
close to her home that could monitor it to assure there are no photographs
taken. [¶] The photographs are extremely important, one, because they can
be used to obtain passports. And more importantly in this case, two, because
we received a threat[.] [Father’s] counsel who is an expert in cyber stalking,
received an e-mail on August 13, 2019, that says quote: Hi, I just wanted to
let you know that [mother] was taking photos of [child] during her Rally
recent visit. I know there is no photo policy in place and I worry about her



      2The visitation order directed that supervised, in-person visitation
would occur at a Rally Family Visitation Services center (Rally) in the San
Francisco Bay Area.


                                       3
endangering the life of [child]. File is attached at the below link and you can
clearly see . . . mother in the background. Sincerely, a concerned family
friend. [¶] It is a picture of the child in the Rally visitation room with
[mother] in the background. How that is possible, I don't know. She took a
photo surreptitiously and used it. Because the attorney that it was sent to is
a cyber security expert, she forwarded it to an agency that can take a screen
shot of it immediately, more than a screen shot, it can forensically capture it.
The picture was meant to disappear after opening much like Snapchat but
because this attorney had the wherewithal to send it to an expert, it was
forensically captured. [¶] The threats and the stalking and the danger to the
child don’t stop. This is August 13, 2019, in Rally.” Counsel added, “[W]e are
certainly amenable in light of the change here given the pandemic that
[mother] get personal visitation elsewhere. We are not opposed to that. What
we are opposed to is that she get visitation that endangers the health and
safety of the child both [because of ] COVID as well as taking photographs
that can later be used to threaten [father]. [¶] Imagine a picture of your child
you place safely at Rally and you receive this. The disquiet that occurs to a
parent when they say I worry about the life of your child even if in the Rally
facility is -- probably should have a hearing on this issue. But separate apart
from that, we are not opposed to having her have personal visitation
elsewhere provided that she . . . is in compliance with Rally rules and
procedure for no photographs or video.”
      The court agreed that in-person visitation could resume and selected
Terra Firma to supervise the visits. The court “reiterate[d] the no photos
and/or videotape during the visitation unless further court order.” Mother
responded, “That’s not a court order. The court order said up to the policy of
the place. By the way Terra Firma doesn’t allow pictures and videos anyway,



                                         4
unlike Rally. It’s not a court order. I want to make that specific. We cannot
put it down as a court order.” Ultimately, mother agreed, however, that “the
Terra Firma policy is no photos, no video. That’s why I am going to abide by
everything we discussed. I’m . . . just saying if you can word the order we will
abide by Terra Firma policy, leave it up to them. It says no video and photos.
I just don’t want [father] to make additional restrictions. . . . [¶] There is
going to be no pictures or video. All I want the court to do is state on the
record that they will abide by whatever policy is active or [whatever] Terra
Firma’s policy is.”
      On November 3, 2020, the court issued the written order prohibiting
mother from taking photos or videos of the child. Mother timely filed a notice
of appeal.
                                   Discussion
   1. The No-photo Order
      Mother contends that the court’s order is procedurally defective
because it was issued without proper notice and because the court failed to
include the legal and factual basis for the ruling in its order. She also argues
that there is no legal or factual basis for the order. We disagree.
      With respect to notice, at the August 27 hearing father’s attorney
specifically argued that mother’s request to modify visitation was not
properly noticed and served. Mother insisted that she filed her order to show
cause on July 16 and served the same on August 3. The court agreed that
“visitation is appropriately on calendar.” Contrary to her suggestion, mother
is not entitled to notice regarding any specific restrictions that might be
imposed on the visitation that she was requesting. In any event, it appears
from the record that the prohibition on photographs was not a new restriction
and that mother was given adequate opportunity to oppose the restriction.



                                         5
      Mother was not entitled to a statement of decision. (See Mechanical
Contractors Assn. v. Greater Bay Area Assn. (1998) 66 Cal.App.4th 672, 678,
[“The general rule is that a trial court need not issue a statement of decision
after a ruling on a motion.”].) In any event, the record makes clear that the
restriction was imposed due to concerns about abduction and mother’s
threatening conduct and that the restriction was entirely consistent with the
supervised visitation provider’s policies.
      Finally, the court did not abuse its discretion by restricting
photographs and video during visitation. Trial courts generally have broad
discretion in defining a parent’s “reasonable visitation” rights. (In re
Marriage of Birdsall (1988) 197 Cal.App.3d 1024, 1028.) Parental visitation
orders must accommodate the paramount policy of ensuring the child’s
health, safety and welfare. (Fam/ Code, § 3020.) The record establishes that
mother has a history of using the internet to threaten and harass father and
that many of her threats involve potential harm to the child. In addition,
there was evidence that mother had used several aliases for her internet
posting and has been charged with stealing C.T.’s identity. This evidence
supports the trial court’s previous finding that the child was at risk of
abduction by mother. Given the risk of abduction and pattern of harassing
and threatening behavior by mother, the court did not abuse its discretion in
prohibiting mother from taking photographs and videos of the child during
visitation. The record establishes a reasonable concern that photographs
might be used for improper purposes.
      However, we acknowledge the severity of preventing the mother of a
child from obtaining a photograph of her child for a period of several years. At
oral argument, counsel for C.T. stipulated that mother may file a motion in
the trial court without a further court order seeking to modify that provision.



                                        6
We express no opinion as to what lesser restrictions, if any, may be
appropriate.
   2. The Service Requirement
      Mother purports to challenge a provision of the November 3 order
which she asserts unlawfully requires her to serve father “under proof of
service methods (personal same-day service) that contradict allowable
methods under CCP § 1010.6.(i.e., by email).” Father argues that “[t]he
appeal of the trial court’s order relating to proof of service is untimely, and
the issue is moot.” We agree the issue is moot.
      On January 30, 2020, the court issued the following order: “Every
document respondent files must be served. Mr. Chase is the designated
attorney for service for all documents by respondent. Respondent shall serve
Mr. Chase with a file-stamped copy of whatever she serves and whatever she
files with the court that needs to be served on Mr. Chase. Service on
Mr. Chase will be by personal messenger or professional process server.”
Mother did not challenge this order in the appellate court. The November 3
order from which she has appealed, states, “The court admonishes
respondent [K.W.] that all future filings and all responsive pleadings are to
be personally served on Mr. Chase and delivered to his office the same day
they are filed with the court, in compliance with the court’s previous
admonishment and order made on December 19, 2019 and filed on January
30, 2020.” Thereafter, on January 20, 2021, the trial court ordered, pursuant
to the parties’ agreement, that the parties would use the court’s electronic
filing and service for “all future filings in the case.” On January 29, 2021, the
court issued an order clarifying that pursuant to the parties’ agreement,
filing and service was to be done electronically going forward and that for




                                        7
anything that cannot be filed electronically (such as letters transmitted to the
court) service would be by e-mail.
      Accordingly, the dispute regarding service has been resolved and
review by this court is no longer appropriate.
                                 Disposition
      The order prohibiting mother from taking photographs or videos of the
child during visitation is affirmed. Appeal Nos. A163289 and A163367 are
dismissed.



                                           POLLAK, P. J.

WE CONCUR:

STREETER, J.
BROWN, J.




                                       8